Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Amendments and arguments provided on 06/02/2022 have been fully considered. A new search has been performed based on which the arguments are moot and the amendments do not place the application in a condition for allowance. Specifically, the mere placement of terminals or electrodes on different conductive layers to form capacitances would have been obvious to one of ordinary skill and a new reference is provided to support such obviousness.
Claim Objections
Claim 30 is objected to because of the following informalities:  the term “further comprises” has been repeated twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19, 21-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., US 2021/0013245 A1, hereinafter “Tanaka”, in view of Luis et al., US 2018/0062105 A1, hereinafter “Luis”.
	Regarding claim 18, Tanaka teaches a display (fig. 1, ¶ 72) comprising: a light-emitting diode having an anode terminal and a cathode terminal (fig. 13, E1, ¶ 159); a first semiconducting-oxide transistor (fig. 17, 330, ¶ 109) having semiconducting oxide material formed in a first layer (fig. 17, see element 333, ¶ 111), a first gate conductor formed above the first layer (fig. 17, 331 is formed above 333, ¶ 115), and a first gate insulator thickness (see thickness of 331), wherein the first semiconducting-oxide transistor comprises a drive transistor coupled to the anode terminal of the light-emitting diode (fig. 17, ¶ 110 and ¶ 191); a second semiconducting-oxide transistor (fig. 17, 370, ¶ 109) having semiconducting oxide material formed in a second layer different than the first layer (fig. 17, 373, ¶ 111), a second gate conductor formed above the second layer (fig. 17, 371 is formed above 373, ¶ 118), and a second gate insulator thickness different than the first gate insulator thickness (see thickness of 378 and 379, ¶ 119).
	Tanaka, in fig. 17, does not teach a capacitor having a first terminal formed in the same metal layer as the first gate conductor and having a second terminal formed in a gate metal layer above the first terminal.
	Note that Tanaka teaches the formation of a capacitor (CA 30) in fig. 17. Fig. 14 of Tanaka further teaches a capacitor CA 10 having a first terminal 131 formed in the same metal layer as the gate conductor.
	Luis further teaches in fig. 10C, a capacitor C14 having a first terminal AM9 formed in the same metal layer as the first gate conductor (see G1), and having a second terminal formed in a gate metal layer above the first terminal (see G2, ¶ 113).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis in order to form the desired capacitor. All references teach the formation of pixel circuits requiring capacitor elements and Luis further teaches different variations of forming such a capacitor. Note that a capacitor is simply formed using any two conductive layers separated by at least one dielectric layer. As such, one would have been motivated to make such a combination in order to form a capacitor using gate metal layers.

	Regarding claim 19, Tanaka teaches that the first gate conductor and the second gate conductor are formed in the same gate metal layer (fig. 16E and 16F, ¶ 181).  

	Regarding claim 21, Tanaka teaches only one planarization layer formed between the anode terminal and the first gate conductor (fig. 17, 392, ¶ 191).

	Regarding claim 22, Tanaka teaches that the first layer is above or below the second layer (see fig. 17).

	Regarding claim 23, Tanaka teaches only one dielectric layer between the first and second terminals of the capacitor (fig. 14, layer 117).
	Luis, further, teaches such a limitation (fig. 10C, layer 1008).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis in order to form the desired capacitor. All references teach the formation of pixel circuits requiring capacitor elements and Luis further teaches different variations of forming such a capacitor. Note that a capacitor is simply formed using any two conductive layers separated by at least one dielectric layer. As such, one would have been motivated to make such a combination in order to form a capacitor using gate metal layers.

	Regarding claim 24, Tanaka does not teach that the first terminal of the capacitor is formed on first and second gate insulating layers.
	Luis teaches forming the terminals of the capacitor in gate layers (fig. 10C).
	Tanaka teaches that a gate electrode is formed on first and second gate insulating layers (fig. 17, gate electrode 371 is formed on first and second insulating layers 378 and 379). The combination of Tanaka in view of Luis, therefore, teaches that the first terminal of the capacitor is formed on first and second gate insulating layers, since the gate layer is formed on first and second insulating layers and the capacitor terminal is formed on the same gate layer.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis in order to form the desired capacitor. All references teach the formation of pixel circuits requiring capacitor elements and Luis further teaches different variations of forming such a capacitor. Note that a capacitor is simply formed using any two conductive layers separated by at least one dielectric layer. As such, one would have been motivated to make such a combination in order to form a capacitor using gate metal layers.

	Regarding claim 25, Tanaka teaches a display (fig. 1, ¶ 72) comprising: a light-emitting diode (fig. 13, E1, ¶ 159); a first semiconducting-oxide transistor (fig. 17, 330, ¶ 109) having only one semiconducting oxide layer that is formed directly on a first layer (fig. 17, there is only one layer 333, formed on a first layer 317) and having a gate conductor formed in a first gate metal layer above the first layer (fig. 17, 331 is formed above 333, ¶ 115 and 181); a second semiconducting-oxide transistor (fig. 17, 370, ¶ 109) having only one semiconducting oxide that is formed in a different layer than the semiconducting oxide layer of the first semiconducting-oxide transistor and that is formed directly on a second layer different than the first layer (fig. 17, see only one element 373 formed in a different layer than 333, directly a second layer 315).
	Tanaka does not teach a capacitor having a terminal formed in a second gate metal layer above the first gate metal layer and below a source-drain layer.
	Luis, however, clearly teaches such a capacitor having a terminal formed in a second gate metal layer above the first gate metal layer and below a source-drain layer  (fig. 10C, capacitor C14, wherein terminal G2 if formed in a second gate metal layer above the first gate metal layer G1 and below a source-drain layer where 1041/1042 are formed).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis in order to form the desired capacitor. All references teach the formation of pixel circuits requiring capacitor elements and Luis further teaches different variations of forming such a capacitor. Note that a capacitor is simply formed using any two conductive layers separated by at least one dielectric layer. As such, one would have been motivated to make such a combination in order to form a capacitor using gate metal layers.

	Regarding claim 26, Tanaka teaches that the first layer comprises a gate insulating layer (fig. 16E and 16F, note that first layer 317 is formed from the layer 318 which also forms layer 378 which is a gate insulating layer per ¶ 118).

	Regarding claims 27 and 28, Tanaka teaches that the second layer comprises a buffer layer (fig. 17, ¶ 113, per the broadest interpretation of a “buffer” layer, the base layer 315 is such a buffer layer).

	Regarding claim 31, Tanaka teaches a display (fig. 1, ¶ 72) comprising: a light-emitting diode (fig. 13, E1, ¶ 159); a first semiconducting-oxide transistor (fig. 17, 330, ¶ 109) having semiconducting oxide material formed in a first layer above a gate insulating layer (fig. 17, layer 333, formed on a first layer 317. Per fig. 16E and 16F, note that first layer 317 is formed from the layer 318 which also forms layer 378 which is a gate insulating layer per ¶ 118); and a second semiconducting-oxide transistor (fig. 17, 370, ¶ 109) having semiconducting oxide material formed in a second layer different than the first layer and below the gate insulating layer (fig. 17, see element 373 formed in a second different layer than 333 which is below 317/378).
	Tanaka does not teach a capacitor having a terminal formed in a gate metal layer above the gate insulating layer.
	Luis, however, teaches a capacitor (fig. 10C, C14) having a terminal formed in a gate metal layer above the gate insulating layer (AM9 is formed above 1006).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis in order to form the desired capacitor. All references teach the formation of pixel circuits requiring capacitor elements and Luis further teaches different variations of forming such a capacitor. Note that a capacitor is simply formed using any two conductive layers separated by at least one dielectric layer. As such, one would have been motivated to make such a combination in order to form a capacitor using gate metal layers.

	Regarding claim 32, Tanaka teaches that the second semiconducting-oxide transistor further comprises an additional gate insulating layer formed directly on the gate insulating layer (¶ 118, fig. 17, element 379 is directly on element 378).
	Tanaka does not specifically teach that the terminal of the capacitor is formed directly on the additional gate insulating layer.
	Luis teaches forming the terminals of the capacitor in gate layers (fig. 10C).
	Tanaka teaches that a gate electrode is formed on first and second gate insulating layers (fig. 17, gate electrode 371 is formed directly on first and second insulating layers 378 and 379). The combination of Tanaka in view of Luis, therefore, teaches that the terminal of the capacitor is formed directly on the additional gate insulating layer, since the gate layer is formed directly on first and second insulating layers per Tanaka and the capacitor terminal is formed on the same gate layer per Luis.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis in order to form the desired capacitor. All references teach the formation of pixel circuits requiring capacitor elements and Luis further teaches different variations of forming such a capacitor. Note that a capacitor is simply formed using any two conductive layers separated by at least one dielectric layer. As such, one would have been motivated to make such a combination in order to form a capacitor using gate metal layers.

	Regarding claim 33, Tanaka teaches that the first semiconducting-oxide transistor has a first gate insulator thickness, and wherein the second semiconducting- oxide transistor has a second gate insulator thickness greater than the first gate insulator thickness (¶119, fig. 17, thickness of gate insulator 339 of the first transistor 330 is less than that of gate insulators 378 and 379 of the second transistor 370).

	Regarding claim 34, Tanaka teaches that the first semiconducting-oxide transistor further comprises an additional gate insulating layer formed directly on the semiconducting material in the first layer (fig. 17, element 339).

Claims 20, 29-30, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Luis, as applied above, further in view of Yamazaki et al., US 2014/0361290 A1, hereinafter “Yamazaki”.
	Regarding claim 20, Tanaka teaches a first gate conductor formed above the semiconducting material of the first semiconducting-oxide transistor (fig. 17, 331 is above 333); and a second gate conductor formed above the semiconducting material of the second semiconducting-oxide transistor (fig. 17, 371 is above 373), wherein the first gate conductor and the second gate conductor are formed in the same gate metal layer (fig. 16E and 16F, ¶ 181).
	Tanaka and Luis do not teach that the gate metals of the transistors are formed below the semiconducting materials.
	Yamazaki, however, teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are also formed below the semiconducting materials. Note that Yamazaki also teaches that such gate metals are formed in the same layer.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. The references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.

	Regarding claim 29, Tanaka teaches that the first semiconducting-oxide transistor further comprises a first gate conductor formed above the first layer (fig. 17, element 331 formed above the first layer 317).
	Tanaka and Luis do not teach that the first semiconducting-oxide transistor further comprises a first gate conductor formed below the first layer and a second gate conductor formed above the first layer.
	Yamazaki, however, teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are also formed below the insulator and semiconducting materials.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. All references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.

	Regarding claim 30, Tanaka teaches that the second semiconducting-oxide transistor further comprises further comprises a gate conductor formed above the second layer (fig. 17, see gate conductor 371 formed above 315).
	Tanaka and Luis do not teach that the second semiconducting-oxide transistor further comprises further comprises a gate conductor formed above the second layer and an additional conductor formed below the second layer.
	Yamazaki, however, teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are formed above and below the insulator and semiconducting materials.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. All references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.

	Regarding claim 35, Tanaka teaches that the first semiconducting-oxide transistor further comprises a gate conductor over the additional gate insulating layer (see fig. 17, gate conductor 331, ¶ 115).
	Tanaka and Luis do not teach an additional conductor below the gate insulating layer.
	Yamazaki, however, teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are formed above and below the insulator and semiconducting materials.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. All references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.

	Regarding claim 36, Tanaka and Luis do not teach that the additional conductor comprises a bottom gate conductor or a light shielding layer.
	Yamazaki, however, teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are formed above and below the insulator and semiconducting materials. Note that the lower gate electrode of Yamazaki is a bottom gate conductor (fig. 9D, 13a/b).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. All references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.

	Regarding claim 37, Tanaka teaches a display (fig. 1, ¶ 72) comprising: a light-emitting diode (fig. 13, E1, ¶ 159); a first semiconducting-oxide transistor (fig. 17, 330, ¶ 109) having semiconducting oxide material formed in a first layer above a gate insulating layer (fig. 17, layer 333, formed on a first layer 317. Per fig. 16E and 16F, note that first layer 317 is formed from the layer 318 which also forms layer 378 which is a gate insulating layer per ¶ 118), a first gate conductor formed in a first metal layer above the first layer (gate conductor 331 is formed above 317); and a second semiconducting-oxide transistor (fig. 17, 370, ¶ 109) having semiconducting oxide material formed in a second layer different than the first layer (fig. 17, see element 373 formed in a second different layer than 333).
	Tanaka does not teach a second gate conductor formed in a second gate metal layer below the first layer; and a capacitor having a first terminal formed in the first gate metal layer and having a second terminal formed in a third gate metal layer above the first gate metal layer.
	Luis, teaches a capacitor having a first terminal formed in the first gate metal layer and having a second terminal formed in a third gate metal layer above the first gate metal layer (fig. 10C, capacitor C14).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis in order to form the desired capacitor. All references teach the formation of pixel circuits requiring capacitor elements and Luis further teaches different variations of forming such a capacitor. Note that a capacitor is simply formed using any two conductive layers separated by at least one dielectric layer. As such, one would have been motivated to make such a combination in order to form a capacitor using gate metal layers.
	Tanaka and Luis do not specifically teach a second gate conductor formed in a second gate metal layer below the first layer.
	Yamazaki, however, teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are formed above and below the insulator and semiconducting materials. In other words, Yamazaki teaches a second gate conductor formed in a second gate metal layer below the first layer (fig. 9D, second gate conductor 13a is formed in a second gate metal layer below the first layer 31).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. All references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.
	Regarding claim 38, Tanaka teaches that the first semiconducting-oxide transistor further comprises an additional gate insulating layer formed above the first layer (fig. 17, layer 339).

	Regarding claim 39, Tanaka teaches that the first semiconducting-oxide transistor has a first gate insulator thickness, and wherein the second semiconducting- oxide transistor has a second gate insulator thickness greater than the first gate insulator thickness (¶119, fig. 17, thickness of gate insulator 339 of the first transistor 330 is less than that of gate insulators 378 and 379 of the second transistor 370).

	Regarding claim 40, Tanaka teaches that the second semiconducting-oxide transistor comprises a gate conductor formed above the second layer (see fig. 17, gate conductor 331, ¶ 115).
	Tanaka and Luis do not teach another conductor formed below the second layer.
	Yamazaki, however, teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are formed above and below the insulator and semiconducting materials.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. All references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.

	Regarding claim 41, Tanaka and Luis do not teach that the another conductor comprises a bottom gate conductor or a light shielding layer.
	Yamazaki teaches in figs. 9A and 9D a similar pixel circuit for driving an OLED device. As clearly taught in fig. 9D and ¶ 322, both transistors may have a dual gate configuration based on which gate metals of the transistors are formed above and below the insulator and semiconducting materials. Note that the lower gate electrode of Yamazaki is a bottom gate conductor (fig. 9D, 13a/b).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Tanaka and Luis as applied above, further in view of Yamazaki. All references teach similar pixel circuits and Yamazaki further teaches the use of a dual-gate configuration for the transistors. One would have been motivated to make such a combination since Yamazaki clearly teaches in ¶ 161 that such a configuration improves the current drive capability, thereby increasing the efficiency of the display device.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621